UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5119


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMOLL BURT,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:06-cr-00213-1)


Submitted:   March 29, 2010                 Decided:   April 21, 2010


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR VICTOR & HELGOE, LLP, Charleston, West
Virginia, for Appellant. Erik S. Goes, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jermoll Burt pled guilty, pursuant to a written plea

agreement, to conspiracy to distribute fifty kilograms or more

of marijuana, in violation of 21 U.S.C. § 846 (2006).                                    The

district          court      calculated             Burt’s        advisory      Guidelines

imprisonment range under the U.S. Sentencing Guidelines Manual

(2007)      at    seventy-eight      to    ninety-seven           months’    imprisonment,

but granted a downward variance and imposed a seventy-two month

sentence.

                 On appeal, Burt’s attorney filed a brief in accordance

with       Anders    v.   California,       386       U.S.    738    (1967),    noting     no

meritorious issues for appeal.                  Burt was advised of his right to

file a pro se supplemental brief and, despite several extensions

of time, has not done so.                  The Government declined to file a

brief and does not seek to enforce the plea agreement’s appeal

waiver. *        Finding no reversible error, we affirm.

                 Burt does not challenge the district court’s denial of

his    pre-sentencing          motion       to       withdraw       his      guilty     plea.

Therefore,          our   review    is    for       abuse    of   discretion.         United

States v.        Ubakanma,    215    F.3d       421,    424   (4th    Cir.     2000).     We


       *
       Because the Government fails to assert the appellate
waiver contained in Burt’s plea agreement, we may conduct an
Anders review.   See United States v. Poindexter, 492 F.3d 263,
271 (4th Cir. 2007).



                                                2
closely scrutinize the Fed. R. Crim. P. 11 colloquy and attach a

strong presumption that the plea is final and binding, after

determining       that    the       Rule       11    hearing       was        adequate.        United

States     v.    Lambey,           974    F.2d           1389,    1394        (4th    Cir.     1992).

Critically,       the     transcript            reveals          that    the     district         court

ensured the plea was supported by an independent factual basis,

and that Burt entered the plea knowingly and voluntarily with an

understanding of the consequences.                          See United States v. Wilson,

81 F.3d 1300, 1307 (4th Cir. 1996).                              Finding that the Rule 11

hearing    was     adequate         and     that          Burt    failed       to     overcome      the

presumption that his plea is final and binding, we conclude the

district    court       did    not       abuse       its       discretion        in    denying     the

motion to withdraw his guilty plea.                            See United States v. Moore,

931 F.2d 245, 248 (4th Cir. 1991) (listing factors to consider

when addressing motion to withdraw plea).

            Turning           to     Burt’s          sentence,           we     review       it    for

reasonableness under an abuse of discretion standard.                                        Gall v.

United    States,       552    U.S.       38,       51     (2007).        The       district      court

correctly       calculated         the    advisory          Guidelines          range    and      heard

argument     from       the    parties          on       the     appropriate          sentence     and

allocution      from     Burt.           The    court       considered          the    relevant     18

U.S.C. § 3553(a) (2006) factors, addressing on the record the

nature    and    circumstances            of     the       offense,       Burt’s       history      and

characteristics,          Burt’s           request          for      a        downward       variance

                                                     3
considering      he     had    served       a     169-day       sentence        for      a    state

conviction arising out of an offense that occurred during the

federal conspiracy, and the need to impose a sentence that was

sufficient,       but    not        greater          than     necessary       to      meet       the

sentencing goals.             We find no error by the district court in

calculating Burt’s Guidelines range.                          See Gall, 552 U.S. at 51

(providing      standard       of    review).               Furthermore,        the      district

court’s statements at the sentencing hearing clearly reflect a

valid and individualized assessment under § 3553(a) and justify

the sentence imposed.               See United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009); United States v. Pauley, 511 F.3d 468,

473-75 (4th Cir. 2007).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Burt’s conviction and sentence.                                 This court

requires that counsel inform Burt, in writing, of the right to

petition   the     Supreme      Court       of       the    United     States      for       further

review.    If Burt requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this        court        for        leave    to      withdraw          from

representation.         Counsel’s motion must state that a copy thereof

was served on Burt.

               We dispense with oral argument because the facts and

legal    contentions      are       adequately             presented    in   the      materials

                                                 4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5